IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :                No. 2647 Disciplinary Docket No. 3
                                :
                Petitioner      :                Board File No. C1-18-454
                                :
           v.                   :                Attorney Registration No. 205029
                                :
ASHER BROOKS CHANCEY,           :                (Philadelphia)
                                :
                Respondent      :




                                       ORDER


PER CURIAM


      AND NOW, this 9th day of September, 2019, the Joint Petition for Temporary

Suspension is granted, Asher Brooks Chancey is placed on temporary suspension, see

Pa.R.D.E. 208(f), and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).